Citation Nr: 0211920	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran has verified active service from April 1987 to 
July 1990, and January 1991 to February 1991 with a prior 
unverified period from February 1986 to June 1986.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2000 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The veteran's bilateral pes planus is not shown to be 
pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, and 
unimproved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a rating evaluation in excess of 30 percent 
for the veteran's bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5276 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102 and 3.159). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in a VA letter issued in February 2002.  As 
set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a February 2000 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a March 
2000 statement of the case and a supplemental statement of 
the case issued in May 2002, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for an increased 
rating.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment reports have been received, and the veteran was 
provided two VA examinations.  All known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  The 
veteran does not appear to contend otherwise.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2001).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  See 38 C.F.R. § 4.45 (2001).

In addition to applicable schedular criteria, 38 C.F.R. §§ 
4.40 and 4.45 require VA to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain or weakness, to the extent that any such symptoms 
are supported by adequate pathology.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  In this regard, however, the 
Board notes that the present disability evaluation includes 
consideration of pain on manipulation and use and Diagnostic 
Code 5276 is not predicated on loss of range of motion.  The 
Court has held that where the rating criteria are not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The veteran is currently assigned a 30 percent disability 
rating for bilateral pes planus under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2001).  The veteran 
contends that his disability is more disabling than currently 
evaluated, and he has appealed for an increased rating.

Pursuant to the provisions of Diagnostic Code 5276, a 30 
percent rating is assigned for severe bilateral pes planus 
that shows objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling, on use, with characteristic 
callosities.  See 38 C.F.R. § 4.71a (2001).  A 50 percent 
evaluation, is warranted for pronounced bilateral pes planus 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achilles on manipulation, and not improved by 
orthopedic shoes or appliances.  See 38 C.F.R § 4.71a (2001).  

VA outpatient treatment reports, dated December 1997 to 
December 2001 are of record.  During that time, the veteran 
complained of chronic bilateral foot pain, especially in the 
left foot.  In November 1998, he complained of pain in both 
feet while sitting, standing, walking, and lying down.  
Throughout his treatment, a diagnosis of bilateral pes planus 
was noted.  

A November 1998 X-ray showed evidence of flattening of the 
longitudinal arches of both feet.  No fractures or 
dislocation were present.  The veteran was diagnosed with 
bilateral pes planus.  

In a December 1998 statement, the veteran asserted that he 
had suffered "tremendous pain" in his feet for 10 years.  
He indicated that he had used arch supports, cushioned soles, 
Motrin, and Tylenol to treat his feet and their accompanied 
pain.  He reported that he had been unable to participate in 
physical activities, and had to elevate and soak his feet to 
alleviate pain. 

A December 1998 X-ray of the veteran's feet revealed no 
fracture, dislocation or any bony destruction.  Joint spaces 
and soft tissues appeared normal.  The right calcaneal 
metatarsal measured 150 degrees while the left measured 160 
degrees.  His reported history noted severe flat feet and he 
was diagnosed with left foot pes planus.  

The veteran was afforded a VA examination for foot disorders 
in January 1999.  He complained of pain, weakness, stiffness, 
swelling, heat, redness, fatigability, and a lack of 
endurance in both feet.  He indicated that he had trouble 
sleeping secondary to the chronic pain, and stated that he 
took one tablet of Hydrocodone and two 500 mg tablets of 
Tylenol each day.  He also reported soaking his feet nightly 
to relieve the pain.  The veteran denied any flare-ups of his 
disability and asserted it was more chronic in nature.  He 
stated that he used well-supported and padded shoes and 
asserted that he engaged in no physical activity other than 
his employment at a laboratory.  

Upon examination of the veteran's right foot, his arch was 1 
cm in height with resting, and it disappeared when he stood.  
In a resting, nonweight bearing position, the foot was 
slightly inverted about 5 degrees.  His range of motion, both 
active and passive to the right foot, included inversion of 
0-40 degrees, eversion of 0-30 degrees, dorsiflexion of 0-30 
degrees, and plantar flexion of 0-50 degrees.  Tenderness was 
particularly noted into the Achilles tendon and appeared to 
be in good alignment in the resting position and to the 
posterior surface of the entire foot.  With weight-bearing, a 
slight valgus formation was noted in posterior view of the 
foot while standing.  Discomfort was noted with palpation and 
with any range of motion, though no edema or calluses were 
observed.  Examination of the veteran's left foot revealed 
very little arch in a resting position.  With weight-bearing, 
the arch completely disappeared.  Upon palpation, the left 
foot was more tender than the right, particularly in the 
Achilles' tendon and to the posterior surface.  While 
standing, the foot was slightly deviated outward to 
approximately a 10 degree angle.  This was also noted with 
gait.  With weightbearing, a very distinct valgus formation 
was observed and alignment of the Achilles' tendon was 
slightly altered with weight-bearing.  The great toe was 
slightly deviated inward at an 18 degree angle, though no 
bunion formation was observed.  He was able to align toe to a 
normal position without discomfort.  Range of motion of the 
left foot was essentially the same as the right but with 
plantar flexion of 0-30 degrees.  The vascular system 
appeared well intact.  

Examination of both feet showed slightly decreased strength 
bilaterally.  The veteran had difficulty standing on his 
toes, only being able to stand for 1/2 a second, and heel 
standing was approximately the same.  He was able to squat 
roughly 50% of a normal squat at which time the valgus 
formation was noted on both feet.  His gait was very flat-
footed with almost a bilateral limp.  Alignment of the foot 
was particularly noted to the left, showing more 
abnormalities than the right.  Pain was assessed by 
verbalization, facial grimacing, and guarding.  The veteran 
was diagnosed with pes planus of the bilateral feet with the 
above-stated residuals.  

A January 2000 X-ray of the veteran's feet showed no 
fracture, dislocation, arthritis, or bone destruction was 
seen.  In addition, no radiopaque foreign body, soft tissue, 
or calcification was demonstrated.  Both AP and lateral views 
of the feet showed "moderate pes planus."  The veteran was 
diagnosed with bilateral pes planus with no significant 
abnormalities.  A change in the appearance of the feet was 
observed since the previous examination was not observed.  

The veteran was provided with a VA examination for foot 
disorders in January 2000.  The claims file was reviewed in 
conjunction with the examination.  He complained of chronic 
pain of the feet with an increased intensity since his 
January 1999 examination.  He asserted that the pain had 
worsened in his arches and that it had extended up to his 
ankles.  He also stated that standing greater than 30 minutes 
increased the pain.  He denied swelling.  The veteran 
reported that he took Tylenol and Oxaprozin, and used daily 
soaking and occasional massages to alleviate the pain.  Upon 
examination, the veteran's right foot appeared essentially 
the same as was reported in January 1999.  The arch had a 1" 
height without-weight bearing, and no arch with weight-
bearing.  The foot was slightly inverted at a 5 degree angle 
with resting, and both active and passive range of motion was 
the same as it was before.  Palpation to the right foot 
showed tenderness to the Achilles' tendon, and appeared to be 
in good alignment and to the area of the arch posteriorly.  
With standing, a slight valgus stress abnormality was noted.  
Alignment to the right foot was easily normalized.  An 
examination of the left foot revealed it was in much worse 
condition than the right.  No arch was noted in either a 
resting or weight-bearing position.  Palpation showed more 
tenderness and pain than was observed with the right, and the 
area of pain was noted in the Achilles' tendon.  The tendon 
appeared to be in good alignment and into the area of the 
plantar surface on the arch.  As in January 1999, there was a 
slight deviation of about 10 degrees.  With weight-bearing 
there appeared to be an increase to the valgus formation that 
was noted previously and the valgus abnormality started at 
the mid-foot and extended into the toes at a 20 degree angle.  
An attempt to reposition the foot into the normal alignment 
elicited verbalization of pain from the patient.  Toes 
appeared to be unchanged and range of motion was essentially 
the same as the January 1999 examination.  The veteran 
continued to have difficulty standing on his toes or heels, 
and he could only squat about 50% of a normal squat.  He 
walked with a very flat-footed gait and a bilateral limp was 
noted.  With any type of range of motion and alignment to the 
foot, verbalization of pain, facial grimacing, and guarding 
was seen.  He also descried pain that extended into the ankle 
joint bilaterally.  Ultimately, the veteran was diagnosed 
with bilateral pes planus and residuals as stated.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for the 
veteran's bilateral pes planus.  The evidence of record does 
not demonstrate that the veteran experiences pronounced pes 
planus with extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achilles on manipulation, not improved by orthopedic 
shoes or appliances.

As noted above, the currently assigned 30 percent evaluation 
contemplates severe bilateral pes planus with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use with characteristic callosities.  The Board 
finds that the evidence, as set forth above, fits most 
accurately within these criteria.  The evidence simply does 
not show marked inward displacement and severe spasm of the 
tendo achilles on manipulation or that the veteran's 
disability is not improved by orthopedic shoes or appliances 
such that the disability could be characterized as 
pronounced.  While there was tenderness noticed into the 
Achille tendon on VA examination, as well as discomfort with 
palpation and range of motion, no edema or calluses were 
reported on examination.  Marked pronation has not been 
demonstrated.  The right foot has been reported as being in 
good alignment with no marked inward displacement or spasms.  
His right foot was observed to be slightly inverted to 5 
degrees in a resting, nonweight-bearing position, while his 
left foot was slightly deviated outward to approximately 10 
degrees while standing.  However, they did not exhibit marked 
inward displacement. 

The Board has also reviewed the several X-rays afforded to 
the veteran, and a December 1998 X-ray report indicated that 
the veteran had a history of "severe flat feet."  The 
January 2000 X-ray report stated that his pes planus was 
"moderate" and it demonstrated no fracture, dislocation, 
arthritis, bone destruction, radiopaque foreign body, soft 
tissue, or calcification.  In addition, no significant 
abnormalities were noted.  

As the veteran's bilateral pes planus symptomatology has been 
appropriately rated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276, an 
increased rating evaluation is not warranted at this time.  
With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned.  See DeLuca, 8 Vet. 
App. at 204-05.  However, as noted, such provisions do not 
appear to be applicable under this Diagnostic Code.  Further, 
to the extent that such factors are for consideration, the 
Board notes that the assigned Diagnostic Code does 
contemplate pain on manipulation and use.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
bilateral pes planus.  Thus, the benefit of the doubt rule 
need not be considered.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-2099 (2000), and the appeal is denied.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds, in this case that the disability picture for 
the veteran's bilateral pes planus is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the veteran 
has required frequent hospitalizations for his feet 
disability.  Moreover, there is no evidence that the 
veteran's bilateral pes planus has markedly interfered with 
his employment such as to render impractical the regular 
schedular standards.  The Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

